NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GURMUKH SINGH,                                  No.    13-72892

                Petitioner,                     Agency No. A077-432-044

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Gurmukh Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, and review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, including claims of due process violations due to ineffective

assistance. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

based on ineffective assistance of counsel, where Singh failed to establish

prejudice resulting from his prior attorney’s alleged ineffective assistance. See id.

at 793-94 (to prevail on an ineffective assistance of counsel claim, a petitioner

must demonstrate that counsel’s performance may have affected the outcome of

the proceedings).

      We lack jurisdiction to consider Singh’s unexhausted contention regarding

his wife’s asylum status. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010).

      We do not reach Singh’s remaining contentions regarding equitable tolling,

the alleged ineffectiveness of prior counsel, and his compliance with the

requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (review is limited to the

actual grounds relied upon by the BIA); Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cir. 2004) (courts and agencies are not required to decide issues unnecessary

to the results they reach).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                    13-72892